DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 01/04/2021.
Applicant’s cancelation of claims 2 and 11 is acknowledged and require no further examining.  Claims 1, 3-10, and 12-17 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two L-shaped elements as stated in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “wherein the at least one transfer device and/or a transfer tool” renders claim 1 vague and indefinite because it is unclear how only the transfer tool is used.  The phrase “and/or” implies the transfer device, the transfer tool, or the transfer device and the transfer tool moves back and forth.  The transfer tool is disclosed as being part of the transfer device.  This implies that if the transfer tool moves back and forth, then at least a part of the transfer device is moving back and forth.  It is also unclear what the difference between the transfer tool moving back and forth and the transfer device and transfer tool move back and forth.  For examining 
Regarding claim 1, the phrase “can be moved back” also renders claim 1 vague and indefinite because the feature is not definitively claimed.  The phrase “can be” implies the transfer tool may or may not move back and forth.  For examining purposes, the phrase is interpreted as “is moved back”.
Regarding claim 7, the phrase “comprising: at least two L-shaped elements” renders claim 7 vague and indefinite because it is unclear if these are different from the L-shaped element.  Claim 7 is dependent of claim 6 and claim 6 disclose an L-shaped element.  It is unclear if the at least two L-shaped elements of claim 7 are different from the L-shaped element of claim 6 or the at least two L-shaped elements are the L-shaped element.  For examining purposes, the phrase is interpreted as “the L-shaped element comprises at least two L-shaped elements”.
Regarding claim 8, the phrase “wherein the transfer device comprises at least one insertion aid … holds the unfolded packaging during insertion of articles” renders claim 8 vague and indefinite because it is unclear how the insertion aid holds during the insertion of articles.  Claim 1 disclose the transfer device moves back and forth between the transport device and erecting device.  It is unclear how the insertion aid holds the package during the insertion of articles while the transfer device is moving away from the transport device.  For examining purposes, the phrase is interpreted as “The packaging device of claim 7 further comprises at least one insertion aid”. 
Claims 3-6 and 9 are dependent of claim 1 respectively and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Komp (2013/0283731) in view of reference Mingozzi (4776148).
Regarding claim 1, Komp disclose a packaging device (1) for articles (30), the device comprises:
a transport device (4);
at least one transfer device (8a, 25), which receives a packaging (20) already unfolded into an outer packaging, and transfer the unfolded packaging (20) to the transport device (4);
at least one manipulator (32) designed for inserting articles (30) into the unfolded packaging (20); and
a package feed device (2) that transfers the unfolded packages (20) to the at least one transfer device (4),
wherein the at least one transfer device (8a, 25) aligns the unfolded packaging (20) to receive articles (30) via the at least one manipulator (32), and

(Figure 1-2 and Page 2 paragraphs 26-27)
However Komp does not disclose an erecting device that forms the outer packaging by unfolding packaging.
Mingozzi discloses a packaging device (3) comprising an erecting device (6, 7) configured to form outer packages (2) from flatted packages and transfer said outer packages (2) to a filling area. (Figure 1 and Column 1 lines 61-68 through Column 2 lines 1-6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging device of Komp by incorporating the erecting device as taught by Mingozzi, since column 1 lines 33-37 of Mingozzi states such a modification would provide optimum packaging of articles.
Regarding claim 3, Komp modified by Mingozzi disclose the transfer tool (Komp – 8a) comprises a perpendicularly extending orientation surface (Komp – see Figure 2 below), on which the unfolded packaging is aligned. (Komp – Figure 2) 
Regarding claim 4, Komp modified by Mingozzi disclose at least one support arm (Komp – 41), which opposes the transfer tool (Komp – 8a), such that an unfolded outer package (Komp – 20) received by the transfer tool (Komp – 8a) is pushed into flush contact against the orientation surface (Komp – see Figure 2 above) by a relative 
[AltContent: textbox (Orientation Surface)][AltContent: arrow][AltContent: textbox (Komp)]
    PNG
    media_image1.png
    430
    699
    media_image1.png
    Greyscale

Regarding claim 5, Komp modified by Mingozzi disclose the at least one support arm (Komp – 41) supports the unfolded outer package (Komp – 20) during the insertion of articles (Komp – 30). (Komp – Figures 1-2)
Regarding claim 10, Komp disclose a process for inserting articles (30) into an unfolded packaging, the process comprising the steps of:
moving at least one transfer device (8a, 25) back and forth between a transport device (4) and a package feed device (32);
aligning, via the at least one transfer device (8a, 25), the unfolded packaging (20) to an orientation for receiving at least one article (30) to be insert therein;
transferring the unfolded packaging (20) to the transport device (4) by the at least one transfer device (8a, 25);

transporting via the transport device (4), the unfolded package (20) together with the at least one inserted article (30).
 (Figure 1-2 and Page 2 paragraphs 26-27)
However Komp does not disclose forming an unfolded packaging with an erecting device.
Mingozzi discloses a packaging device (3) comprising an erecting device (6, 7) configured to form outer packages (2) from flatted packages and transfer said outer packages (2) to a filling area. (Figure 1 and Column 1 lines 61-68 through Column 2 lines 1-6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging device of Komp by incorporating the erecting device as taught by Mingozzi, since column 1 lines 33-37 of Mingozzi states such a modification would provide optimum packaging of articles.
Regarding claim 12, Komp modified by Mingozzi disclose the at least one transfer device (Komp – 8a, 25) comprises a transfer tool (Komp – 8a) that includes a perpendicularly extending orientation surface (Komp – see Figure 2 above), wherein the perpendicularly extending orientation surface (Komp – see Figure 2 above) aligns the at least one unfolded packaging (Komp – 20) to an orientation for receiving at least one articles (Komp – 30) to be inserted therein. (Komp – Figure 2)
Regarding claim 13, Komp modified by Mingozzi disclose the step of contacting the unfolded packaging (Komp – 20), during the movement in the direction of the 
Regarding claim 14, Komp modified by Mingozzi disclose retaining contact between the at least one support arm (Komp – 41) and the unfolded packaging (Komp – 20) during the insertion of the articles (Komp – 30). (Komp – Figures 1-2)
	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Komp (2013/0283731) in view of reference Mingozzi (4776148) as applied to claim 3 above, and further in view of reference Chelle (3091065).
Regarding claim 6, Komp modified by Mingozzi disclose the claimed invention as stated above but do not disclose the transfer tool comprises an L-shaped element.
Chelle disclose a packaging device comprising a transfer tool (200, 201) including a L-shaped element. (Figure 13 and Column 7 lines 42-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tool of Komp by incorporating the L-shaped element as taught by Chelle, since such a modification would allow the transfer tool to orientate the packaging relative to two surfaces of the packaging.
Regarding claim 7, Komp discloses the transfer tool (8a) is configured to be changed between a first transfer tool and a second transfer tool, wherein the dimensions of the first transfer tool and the second transfer tool differ from each other.

Therefore, Komp modified by Mingozzi and Chelle is interpreted to disclose at least one first L-shaped element and at least one second L-shaped element.

Claims 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Komp (2013/0283731) in view of references Mingozzi (4776148) and Chelle (3091065) as applied to claims 7 and 14 respectively, and further in view of reference Paddock et al. (3928942).
Regarding claim 8, Komp modified by Mingozzi and Chelle disclose the claimed invention as stated above but do not disclose at least one insertion aid.
Paddock et al. disclose a packaging device comprising four insertion aids (G) and support arm (112, 114), wherein the insertion aids (G) holds a packaging (B) and guides articles (F) into the package (B). (Figures 4, 6-7 and Column 6 lines 22-36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging device of Komp by incorporating the insertion aids as taught by Paddock et al., since column 2 lines 38-45 of Paddock et al. states such a modification would help further ensure the position of the packaging for the insertion of articles.
Regarding claim 9, Komp disclose the support arms (41) are supported on the same frame supporting the transport device (4). (Figure 1)

Therefore, Komp modified by Mingozzi, Chelle, and Paddock et al. is interpreted to disclose the insertion aid supports support arm.
Regarding claim 15, Komp modified by Mingozzi and Chelle disclose the claimed invention as stated above but do not disclose at least one insertion aid.
Paddock et al. disclose a packaging device comprising four insertion aids (G) and support arm (112, 114), wherein the insertion aids (G) holds a packaging (B) and guides articles (F) into the package (B). (Figures 4, 6-7 and Column 6 lines 22-36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging device of Komp by incorporating the insertion aids as taught by Paddock et al., since column 2 lines 38-45 of Paddock et al. states such a modification would help further ensure the position of the packaging for the insertion of articles.
Regarding claim 16, Komp modified by Mingozzi, Chelle, and Paddock et al. disclose holding the unfolded packaging (Komp – 20) with the at least one insertion aid (Paddock et al. – G) and then moving the transfer tool (Komp – 8a) away from the transport device (Komp – 4) so that the unfolded packaging (Komp – 20) loses contact with the transfer tool (Komp – 8a) and is placed on the transport device (Komp – 4). (Komp – Figure 1-2 and Page 2 paragraph 26) (Paddock et al. – Figure 6-7 and Column 6 lines 22-36)
Regarding claim 17, Komp modified by Mingozzi, Chelle, and Paddock et al. disclose moving the transfer tool (Komp – 8a) away from the transport device (Komp – 

Response to Arguments
The Amendments filed on 01/04/2021 have been entered.  Applicant’s cancelation of claims 2 and 11 is acknowledged and require no further examining.  Claims 1, 3-10, and 12-17 are pending and examined below.

In response to the arguments of the objections toward the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
While Applicant disagrees with the Examiner’s assessment, Applicant has amended the claim to focus on at least two L-shaped elements rather than first and second L-shaped elements.

In Figures 1-7, the transfer tool (17) is shown comprising one L-shaped element (19).  None of the figures show the transfer tool comprising a first and second L-shaped elements or at least two L-shaped elements of differing dimensions.  Therefore, the drawings do not show every feature of the invention specified in the claims.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner finds the arguments not persuasive.
Applicant states:
Applicant has generally adapted the Examiner’s suggested verbiage by amending claims 1, 3-5, 7, 8, 10, 12, 13, and 15-17.

Applicant’s amendments do not address all the 112(b) rejections presented in the prior Non-Final Office action.  Therefore, the unaddressed 112(b) rejections are maintained.

In response to the arguments of the rejection under 35 U.S.C. 103 with reference Komp (2013/0283731) modified by reference Mingozzi (4776148), Examiner finds the arguments not persuasive.
Applicant’s states:
Applicant agrees with the Examiner that Komp does not teach or suggest an erecting device. Contrary to the assertion of the Examiner, Mingozzi does not fill the gaps of Komp.  Assuming arguendo that Mingozzi discloses an erecting device, the erecting device of Mingozzi does not have all the functionality as presently claimed.  In particular, Mingozzi does not use the erecting device to transfer the unfolded packaging device to the transfer device as presently claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Mingozzi is not relied upon for the teaching of a transport device, at least one transfer device, at least one manipulator, or a packaging feed device.  Mingozzi is relied  transfer the erected packaging to the next station. 
On page 2 paragraph 26 of Komp, the transfer device (8a, 25) is disclosed receiving an unfolded package (20) from a package feed station (2).
Therefore, when modifying Komp in view of Mingozzi, the person of ordinary skill in the art would have the erecting device of Mingozzi situated upstream of the transfer device of Komp so that flattened packaging would be erected and then transferred to the transfer device.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731